LARSEN, Justice,
concurring and dissenting.
I concur that the sales data and analysis submitted by the taxpayer were properly admitted by the trial court. I dissent, however, from that portion of the majority opinion which directs the trial court, on remand, to determine the common level ratio in light of Keebler Co. v. Board of Revision of Taxes of Philadelphia County, 496 Pa. 140, 436 A.2d 583. Real estate may not be validly divided into classes for the purpose of calculating the common level ratio. See Kenney v. Keebler Co., 53 Pa.Cmwlth. 507, 419 A.2d 210 (1980) (opinion by Wilkinson, J.).